TAYLOR, Judge.
The appellant, Lewis Ellery Willis, was convicted of assault in the second degree and was sentenced to 22 years’ imprisonment pursuant to the Habitual Felony Offender Act. Willis, pro se, filed a notice of appeal. He has since filed a motion with this court requesting that an attorney be appointed to represent him on appeal. The record does not show whether a hearing was held to determine appellant’s indigency *1130and whether he was entitled to have counsel appointed to represent him on appeal. This case is therefore remanded for the trial court to make such a determination.
REMANDED WITH DIRECTIONS. 
All the Judges concur.